DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprising” in line 10 of the abstract).  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains more than 150 words. Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “particular substance” (line 3) is unclear as to how to determine the metes and bounds of the term “particular”, specifically, what substance would meet the definition of a particular substance and what substance would not be considered as a particular substance. Suggest to amend the limitation to --a substance--. 
Regarding claim 4, the limitation “the measurement element” (line 2) lacks proper antecedent basis. 
Regarding claim 10, the limitation “a substance” (line 2) is unclear if the substance is the same as or different from “a particular substance” being claimed in claim 1, line 3. If they are the same, suggest to amend to --the substance--. 
Regarding claim 11, the limitation “the wireless communication channel” (lines 1-2) lacks proper antecedent basis. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanzkowsky (2018/0110939).
Regarding claim 12, Lanzkowsky discloses a method of providing a measured dose using a smart dosing device (201, fig. 2, see paragraph 0070 and full disclosure, Lanzkowsky discloses a method of providing measured dose), the method comprising:  retrieving a discrete dose from a storage cavity (302a and 302b, fig. 5, paragraph 0100) of the smart dosing device (entire device 201 shown in fig. 5, paragraph 0095) and providing the discrete dose via an outlet port (203, fig. 5, paragraph 0095) of the smart dosing device (see figs. 5-6 and paragraphs 0104, 0106, and 0112, Lanzkowsky discloses that the pump 501 would pump a dose to the mouthpiece to be delivered to the patient, wherein the dose is a specific dose, therefore, it is discrete). 
Regarding claim 13, Lanzkowsky discloses retrieving a discrete dose comprising unlocking a lock associated with the storage cavity (see paragraph 0075, Lanzkowsky discloses that the user may need to enter a combination lock unique to the intended user in order to activate the device, since the lock is associated with the device which is associated with the usage of the medicament/drug within the storage cavity 302a and 302b, the lock is associated with the storage cavity. Alternatively, the processor 502/508 
Regarding claim 14, Lanzkowsky discloses that the enabling dosing comprises opening a latch, extracting a measured portion of a substance from the storage cavity (paragraph 0104, Lanzkowsky discloses that the control unit provides vaporized substance to the user through controlled two-way valve 500, it is inherent that in order for the user to inhale the substance, the valve must be opened, wherein the closed state of the valve is interpreted as a latch, furthermore, Lanzkowsky stated that pump control 509 may be used in conjunction with flow meter 519 to control the amount of dose delivered to the patient, and further discloses that the heater 303 is regulated by the control, in order for the dose to be provided to the user through an outlet port of the mouthpiece, therefore, the extraction of the substance is extracting a measured portion of the substance). 
Regarding claim 18, Lanzkowsky discloses that the smart dosing device dispenses a substance comprising an opioid solution (see paragraph 0015). 
Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonney (2004/0172162).
Regarding claim 12, Bonney discloses a method of providing a measured dose using a smart dosing device (device 2 shown in fig. 1A), the method comprising: retrieving a discrete dose from a storage cavity of the smart dosing device (storage cavity is the cavity for receiving cartridge 4, see figs. 1a and 2, paragraphs 0033 and 0038); and providing the discrete dose via an outlet port of the smart dosing device (see 
Regarding claim 15, Bonney discloses that the enabling dosing comprises: activating an actuator (102, see paragraph 0041); and providing at least one of a tablet, capsule or pill through an outlet port (paragraph 0041, Bonney discloses that the dispensing of a tablet or capsules to the user, it is inherent that there would be an outlet port to allow the tablet and capsule to be dispensed). 
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean (2014/0278510).
	Regarding claim 1, McLean discloses a smart dosing device (100, fig. 1, paragraph 0051) comprising: a supply pathway (pathway from 114 to 132, see fig. 1, paragraphs 0055 and 0061) comprising a compartment (compartment housing cartridge 114, see fig. 1, paragraph 0052) that is able to house a plurality of discrete doses of a particular substance (multiple compartments 126 holding a predefined amounts of prescribed substance, see paragraph 0061); at least one sensor that captures identifying information related to the particular substance (see paragraphs 0046 and 0071, McLean discloses a reader for reading information being encoded on the replaceable cartridge 114); 5a wireless communication module (see remote monitoring component 112 in fig. 1, paragraph 0056); and at least one security feature that restricts use of the smart dosing device (see biometric lock and finger print lock in paragraphs 0033-0034 and 0039 and full disclosure).

	Regarding claim 3, McLean discloses a storage that collects usage information related to the smart dosing device (see paragraph 0057, McLean discloses that the authorized user system 118 may receive a report (hourly, daily, weekly, etc.) regarding medication usage, therefore, there would be storage to store the usage information, alternatively, the usage information is the medication information being disclosed in paragraph 0067). 
	Regarding claim 4, McLean discloses that the usage information comprises identifying information related to the particular substance (see paragraph 0067, McLean discloses that the identifier information include medication information). 
	Regarding claim 5, McLean discloses that the at least one sensor (reader, see rejection to claim 1) comprises a camera and the identifying information comprises a code (see paragraph 0068, McLean discloses that the identification information is a QR code, therefore, to capture that, the sensor is considered as a camera). 
	Regarding claim 9, McLean discloses that the security feature compares at least one of a captured fingerprint to a reference file, wherein no substance is dispensed from the smart dosing device unless the reference file matches at least one of the captured fingerprint (see biometric lock and finger print lock in paragraphs 0033-0034 and 0039 and full disclosure, in order to match finger print, there would have to be a reference file). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adelson (2017/0304563) in view of Frija (2015/0122252).
Regarding claim 1, Adelson discloses a smart dosing device (device 500 shown in fig. 5) comprising: a supply pathway comprising a compartment (chamber 604, fig. 5, paragraph 0083) that is able to house a plurality of discrete doses of a particular substance (603, fig. 5, see paragraph 0083, Adelson discloses one or more cartridges, where in the scenario that there are a plurality of cartridges, there would be a plurality of discrete doses, each dose from each cartridge, alternative, even with one dose, there would be a plurality of doses, since paragraph 0064-0066 and the full disclosure disclose that there are a plurality of doses, see the term “doses”); at least one sensor (618, fig. 5, paragraphs 0084, 0088, and 0108) that captures identifying information related to the particular substance (in paragraph 0108, Adelson discloses that the reader 618 reads the cartridge to determine the dosage of the substance, the manufacturer, the expiration date, a wireless communication module (19, fig. 1, paragraphs 0057-0060) to communicate with an external device (see paragraph 0057, Adelson discloses that the external device is a smart phone), but fails to disclose that there is at least one security feature that restricts use of the smart dosing device. 
However, Frija teaches a smart dosing device (10, fig. 1, paragraph 0045) comprising at least one security feature that restricts use of the smart doing device, wherein no substance is dispensed from the inhaler unless the reference file matches with the captured fingerprint (abstract and paragraphs 0046-0050, Frija discloses a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart dosing device of Adelson to have the security feature that restricts use of the smart dosing device, wherein no substance is dispensed from the inhaler unless the reference file matches with the captured fingerprint as taught by Frija for the purpose of providing safety and protection to the user by preventing unauthorized user from accessing the vaporizer (see abstract of Frija). 
	Regarding claim 2, the modified Adelson discloses that the supply pathway further comprises a dispenser that provides a single discrete dose of the particular substance (see heater 605, fig. 5A and paragraph 0083 of Adelson, the heater is a dispenser because it is responsible of controlling the release of the dose). 
	Regarding claim 3, the modified Adelson discloses a storage that collects usage information related to the smart dosing device (see paragraphs 0021-0022 and paragraph 0042 of Adelson, Adelson discloses that the storing of user data is related to the smart dosing device). 
	Regarding claim 4, the modified Adelson discloses that the usage information comprises identifying information related to the particular substance (see paragraph 0069 of Adelson, Adelson discloses that the user data include number and type of pods used by the user). 
Regarding claim 5, the modified Adelson discloses that the at least one sensor comprises a camera and the identifying information comprises a graphic code (see 
Regarding claim 6, the modified Adelson discloses that the at least one sensor comprises a near field communication (NFC) receiver and the identifying information comprises an NFC tag (see paragraph 0108 of Adelson, Adelson discloses that the reader 618 can read NFC on cartridge 603, therefore, the reader is an NFC receiver and the NFC on the cartridge is a the NFC tag).
Regarding claim 7, the modified Adelson discloses that the particular substance comprises a substance associated with a prescription, the prescription comprising a specified dose amount (see paragraph 0081 of Adelson, Adelson discloses that the cartridge 603 contain a substance, since the substance is defined by the size of the cartridge, the amount in the cartridge would need to be prescribed). 
Regarding claim 9, the modified Adelson discloses that the security feature compares at least one of a captured fingerprint to a reference file, wherein no substance is dispensed from the smart dosing device unless the reference file matches at least one of the captured fingerprint (abstract and paragraphs 0046-0050 of Frija, Frija discloses a fingerprint scanner and a locking module that locks the vaporizer from use if an authorized fingerprint is not detected through the fingerprint scanner). 
Regarding claim 10, the modified Adelson discloses that the compartment (603 of Adelson) comprises a storage cavity that houses a substance comprising cannabinoid substance (see paragraph 0070 of Adelson).
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adelson (2017/0304563) in view of Frija (2015/0122252) as applied to claim 1 above, and further in view of Lanzkowsky (2018/0110939).
Regarding claim 8, the modified Adelson discloses a sensor and providing a measured dose of the substance (see paragraph 0106 of Adelson), but fails to disclose a measured dose is provided based on an amount determined by a measurement element located along the supply pathway. 
However, Lanzkowsky teaches a smart dosing device (device shown in fig. 3) comprising a flow sensor, wherein a metered dose is provided based on an amount determined by a measurement element located along the supply pathway (see paragraph 0104, Lanzkowsky discloses a flow meter used in conjunction with pump control 509 and heater, to regulate a dose delivered to the patient). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart inhaler of the modified Adelson to provide a metered dose based on an mount determined by a measurement element located along the supply pathway as taught by Lanzkowsky for the purpose of providing safety to the user by providing a controlled dose to the user (see paragraph 0104 of Lanzkowsky).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney (2004/0172162) as applied to claim 12 above, and further in view of Daya (2012/0101630). 
Regarding claim 14, Bonney discloses extracting a measured portion of a substance from the storage cavity (see paragraph 0041), but fails to disclose opening a latch. 
However, Daya teaches a method of providing a measured dose comprising opening a latch and extracting a measured portion of a substance from the storage cavity (see fig. 2 and paragraphs 0151 and 0152, Daya discloses opening a latch to dispense a medicament). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bonney to have the step of opening a latch as taught by Daya for the purpose of providing a dispensing control means that would allow the medicament to be secured before the medicament is dispensed. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney (2004/0172162) as applied to claim 12 above, and further in view of Bickley (2018/0133110). 
Regarding claim 14, Bonney discloses extracting a measured portion of a substance from the storage cavity (see paragraph 0041), but fails to disclose opening a latch. 
However, Bickley teaches a method of providing a measured dose comprising opening a latch and extracting a measured portion of a substance from the storage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bonney to have the step of opening a latch as taught by Bickley for the purpose of providing a dispensing control means that would allow the medicament to be secured before the medicament is dispensed. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lanzkowsky (2018/0110939) as applied to claim 12 above, and further in view of Frija (2015/0122252).
Regarding claims 16 and 17, Lanzkowsky discloses retrieving the discrete dose comprises authenticating a user and wherein the discrete dose is not retrieved if the user is not successfully authenticated, wherein the authenticating a user comprises capturing at least one of a fingerprint scan and comparing the captured information to a reference file (see paragraphs 0024, 0072, 0075, and 0110, Lanzkowsky discloses a fingerprint authentication system to lock and unlock the device, and it is well known in the art that authentication utilizing fingerprint involves comparing a captured fingerprint with a reference fingerprint), however, if there is doubt that Lanzkowsky discloses enabling dosing comprises authenticating a user and dosing is not enabled if the user is not successfully authenticated, and that the authenticating a user comprises capturing at least one of a fingerprint scan and comparing the captured information to a reference file. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify smart inhaler and method of the Lanzkowsky to have the step of authenticating a user and wherein the discrete dose is not retrieved if the user is not successfully authenticated and that the authenticating a user comprises capturing at least one of a fingerprint scan and comparing the captured information to a reference file as taught by Frija for the purpose of providing safety and protection to the user by preventing unauthorized user from accessing the vaporizer (see abstract of Frija). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adelson (2017/0304563) in view of Murison (2016/0366946), Conley (2013/0220315) and Skoda (2017/0014582).
Regarding claim 19, Adelson discloses a smart dosing system (100/500 and remote server, see paragraph 0069) comprising a smart dosing device (100/500, figs. 1 and 5), the smart dosing device comprising a cartridge (603, fig. 5, paragraph 0081) housing a plurality of discrete doses of a substance (see paragraph 0108, Adelson 
However, Murison teaches a smart dosing device (100 and 1 shown in figs. 3A and 3B) comprising at least a sensor that captures identifying information related to the cartridge, wherein the cartridge is associated with a unique cartridge ID comprising a serial number that is retrieved by the at least one sensor (see paragraphs 0127, 0128 and 0403, Murison discloses that a cartridge has its own unique serial number written on a one-wire flash memory chip 32 and after the cartridge is installed into a case, a microcontroller in the case reads its serial number and verifies that its hash-function is valid, if the verification is good, the cartridge will be used if not, the microcontroller will block the usage of the cartridge). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unique cartridge ID of Adelson to have the serial number as taught by Murison for the purpose of providing a well-
The modified Adelson fails to disclose that the smart doing device having a unique identifier, a server including a central database that stores usage information related to a smart dosing device, the usage information comprising the unique identifier.
Conley teaches that a smart dosing device having a unique identifier, a server including a central database that stores usage information related to a smart dosing device, the usage information comprising the unique identifier (see paragraph 0072, Conley discloses that the computing device may also communicate a unique identifier (e.g., a serial number) to the remote server, the remote server may compile statistics regarding use of the electronic vaporizer (associated with the unique identifier) for use by a doctor or other person to evaluate and/or monitor its use). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart dosing system of the modified Adelson to have the smart dosing device of Adelson to have unique identifier, a server including a central database that stores usage information related to a smart dosing device, the usage information comprising the unique identifier as taught by Conley for the purpose of compiling usage statistics that can be used by a doctor to evaluate and monitor the smart dosing device’s use (see paragraph 0072 of Conley). 
The modified Adelson fails to disclose that the usage information comprising both the unique identifier and the unique serial number. 
However, Skoda teaches that usage information is linked to a cartridge (see paragraph 0061, Skoda discloses that the cartridge identification code is stored in a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart dosing system of the modified Adelson to have the usage information in the server of the modified Adelson to be linked to the cartridge unique serial number of the modified Adelson as taught by Skoda for the purpose of linking usage information to a particular cartridge, thereby providing useful information to the doctor in evaluating and monitoring usage of the smart doing system. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adelson (2017/0304563) in view of Murison (2016/0366946), Conley (2013/0220315) and Skoda (2017/0014582) as applied to claim 19 above, and further in view of Cameron (2016/0325055), Skoda (2017/0014582) and Hoffman (2018/0020727).
Regarding claim 20, Adelson fails to disclose the usage information further comprises an identity of a prescribing practitioner, an identity of a dispenser of the substance, an identity of a user of the smart dosing device, and an identity of a manufacturer of the substance. 
However, Cameron teaches a smart dosing system (device shown in figs. 1-14) comprising usage information having an identity of a user of the smart dosing device (paragraph 0145, Cameron discloses tracking use of the vaporizer 1411 in association with a patient identifier), an identity of a manufacturer of the smart dosing device (paragraphs 0104-0107, Cameron discloses that the device identifier can include identity of a manufacturer of the device).

The modified Adelson fails to disclose the usage information comprising an identity of a prescribing practitioner.
However, Skoda teaches a smart dosing system (inhaler 201 shown in fig. 2 and network shown in figs. 1A-1D) comprising a smart dosing device (201, fig. 2) comprising usage information comprising an identity of a prescribing practitioner (paragraph 0006, information relevant to pharmacist and doctor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart dosing system of the modified Adelson to have the usage information to include identity of the prescribing practitioner as taught by Skoda for the purpose of aggregating the information to create a user profile and to enable machine learner and user preferences, the information may be used for advertising purposes and/or to offer discounts, deals on consumable products, or may be implemented in a social networking platform, for example to notify a consumer of other consuming similar substances at nearby locations for social consumption (see paragraph 0006 of Skoda). 
The modified Adelson fails to disclose that the usage information further comprises an identity of a dispenser of the substance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smart dosing system of the modified Adelson to have the usage information to include an identity of a dispenser of the substance as taught by Hoffman for the purpose of providing information regarding the device that is being used, thereby, allowing third party to have a better understanding on the device being used by the user. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent No. 11,090,449 in view of Adelson (2017/0304563). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1-11 are a broader version of the patented claims 1-8 (i.e., the instant claims 1-11 do not include a security module that receives a prescription associated with a user or a prescription reference file comprising a captured reference fingerprint and a prescription cartridge serial number as in the patented claims 1-8). In the instant claims 1-11, the device is . 
In regard to the additional feature of the compartment able to house a plurality of discrete doses of a particular substance.  
However, Adelson teaches a smart dosing system (100/500 and remote server, see paragraph 0069) comprising a compartment that is able to house cartridge (603, fig. 5, paragraph 0081) comprising a plurality of discrete doses of a substance (see paragraph 0108, Adelson discloses that the cartridge 603 can comprise multiple chambers containing more than 1 substance, alternatively, even if the pod comprise 1 substance, Adelson discloses in paragraph 0070 that there are a plurality of doses, therefore, each dose is discrete, since they are provided at a different point in time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims to have the plurality of discrete doses of a particular substance as taught by Adelson for the purpose of treating different condition/diseases that would require a plurality of discrete doses. 
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 11,083,850 in view of Adelson (2017/0304563). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1-11 are . 
In regard to the additional feature of the compartment able to house a plurality of discrete doses of a particular substance.  
However, Adelson teaches a smart dosing system (100/500 and remote server, see paragraph 0069) comprising a compartment that is able to house cartridge (603, fig. 5, paragraph 0081) comprising a plurality of discrete doses of a substance (see paragraph 0108, Adelson discloses that the cartridge 603 can comprise multiple chambers containing more than 1 substance, alternatively, even if the pod comprise 1 substance, Adelson discloses in paragraph 0070 that there are a plurality of doses, therefore, each dose is discrete, since they are provided at a different point in time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims to have the plurality of discrete doses of a particular substance as taught by Adelson for the purpose of treating different condition/diseases that would require a plurality of discrete doses. 
Claims 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-15 of US Patent No. 11,083,850. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 12-18 are a broader version of the patented claims 10-15 (i.e., the instant claims 12-18 do not include associating the prescription of the smart dosing device, a cartridge housing the substance, and a user of the smart dosing device, capturing at the smart dosing device, biometric data associated with the user by the first sensor and capturing at the smart doing device, a cartridge serial number as in the patented claims 10-15). In the instant claims 12-18, the method is included in the patented claims 10-15. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claims 12-18 do not differ in scope from the patented claims 10-15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conlon (2018/0125761) is cited to show a smart pack system for medicine having a fingerprint reader. 
Phipps (2018/0039756) is cited to show a narcotic prescription medication dispenser comprising a fingerprint reader. 

Shah (2011/0245967) is cited to show a drug dispenser having a prescription data and a fingerprint security module. 
Bain (2006/0265102) is cited to show an automated prescription dispensing system having a fingerprint security module. 
Thomas (2016/0309789) is cited to show a vapor delivery device utilizing vapor sensor and flow sensor to control the dosage. 
Smith (2016/0089508) is cited to show a vapor inhalation device comprising a cartridge having an NFC tag. 
Palmer (2010/0105735) is cited to show a device comprising a cartridge having an RFID tag. 
Poutiatine (2007/0186923) is cited to show a device having a cartridge having an identifying microchip. 
Pirshafiey (2012/0174914) is cited to show an electronic vapor inhaling device comprising a cartridge having a bar code or RFID tag. 
Sugita (2008/0011292) is cited to show a smart inhaler comprising a cartridge having a bar code, a QR code, an RFID tag, or an IC tag. 
Freeman (2018/0295886) is cited to show an inhalation device having security feature including fingerprint reader. 
Baym (2014/0322682) is cited to show an inhaler system having a fingerprint reader. 

Marmur (2018/0289907) is cited to show a mobile inhaler having a finger print locking feature. 
Bleloch (2015/0320116) is cited to show a vaporizer device comprising a fingerprint reader. 
Adelson (2018/0369516) is cited to show a device comprising a finger print reader. 
Worm (2017/0099877) is cited to show an aerosol delivery device comprising fingerprint reader. 
Fornarelli (2018/0256835) is cited to show a vaporizer comprising a blower and a fingerprint reader. 
Stevens (2015/0136158) is cited to show a smart inhaler comprising a fingerprint reader. 
Conley (2013/0220315) is cited to show a smart inhaler comprising a fingerprint reader.
Minskoff (2014/0246035) is cited to show a smart inhaler comprising a fingerprint reader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785